

EXHIBIT 10.2


AVENANT D'EXPATRIATION AU CONTRAT DE TRAVAIL DU 31 MARS 2009
EXPATRIATION ADDENDUM TO THE EMPLOYMENT CONTRACT
DATED MARCH 31, 2009


English version for information  purposes only


ENTRE LES SOUSSIGNES


FACTSET France, société à responsabilité limitée, immatriculée au Registre du
Commerce et des Sociétés de Paris sous le numéro 345 370 019, dont le siège
social est situé 12 rue du Havre à 75009 Paris, représentée par Yves Etienne, en
sa qualité de Directeur des Ressources Humaines, EMEA dûment habilité,


BETWEEN THE UNDERSIGNED


FACTSET France, a limited liability company foreign company, registered with the
commercial registry of Paris under number 345 370 019, with its registered
office located 12 rue du Havre, at 75009 Paris represented for the purposes
hereof by Yves Etienne, in his capacity as Director of Human Resources, EMEA,
duly empowered,


Ci-après désignée « la Société »


Hereafter referred to as “the Company,”
D’UNE PART,
OF THE FIRST PART,
ETAND
Monsieur Franck Gossieaux, demeurant 17 rue
de la Pompe à 75116 Paris,
Mr. Franck Gossieaux, residing 17 rue de la
Pompe, at 75116 Paris,
Ci-après dénommé « Monsieur Gossieaux »


Hereafter referred to as “Mr. Gossieaux”
D’AUTRE PART.


OF THE SECOND PART.
PREAMBULE
Monsieur Gossieaux a été engagé par la Société le 31 mars 2009 aux termes d'un
contrat de travail à durée indéterminée (ci-après, le "Contrat de Travail"), en
qualité de Vice-Président FactSet Partners. Il a en dernier lieu occupé au sein
de FactSet France les fonctions de Senior Vice President, Directeur des Ventes,
EMEA.
Son ancienneté est reconnue au 1er septembre 1999.


Monsieur Gossieaux a été expatrié temporairement aux Etats-Unis suivant lettre
d'offre du 31 juillet 2017 afin d'y accomplir à compter du 1er août 2017 une
mission de Senior Vice-Président Ventes - Amériques.
PREAMBLE


Mr. Gossieaux was hired by the Company on March 31, 2009 per the terms of an
indefinite term employment agreement (hereinafter the “Employment Contract”) as
Vice President FactSet Partners. Lately, he held within FactSet France the
position of Senior Vice President, Director of Sales, EMEA.


His seniority is recognized as of September 1, 1999.


Mr. Gossieaux was expatriated in the United States following an assignment
letter dated July 31, 2017 to perform, on a temporary basis, a mission of Senior
Vice-President of Sales - Americas.

1



--------------------------------------------------------------------------------



Il est aujourd'hui proposé de confier à Monsieur Gossieaux une mission de
Directeur des Ventes et Solutions Clients - Monde dans les conditions d'une
expatriation, suivant lettre d’offre du 1er juin 2019.


Le présent avenant a pour objet de formaliser les conditions dans lesquelles Mr.
Gossieaux exécutera cette nouvelle mission.


Le présent avenant remplace et prévaut sur tout contrat de détachement ou
d'expatriation précédemment applicable entre les parties, en ce compris la
lettre d’offre du 31 juillet 2107.




It is proposed to entrust Mr. Gossieaux, under an assignment letter dated June
1, 2019, with a mission of Global Head of Sales and Client Solutions, under an
expatriate status.

This amendment is aimed at formalizing the terms and conditions under which Mr.
Gossieaux will perform this new mission.

This amendment replaces and supersedes any previous secondment or expatriation
agreement between the parties, including the assignment letter dated July 31,
2017.
IL A ÉTÉ CONVENU ET ACCEPTE CE QUI SUIT :


ARTICLE 1 - Objet de l'expatriation


A compter du 1er juin 2019, Monsieur Gossieaux occupera la fonction de Directeur
des Ventes - Monde dans le cadre d'un contrat d'expatriation avec FactSet
Research Systems Inc.


Les principales missions de Monsieur Gossieaux en qualité de Directeur des
Ventes et Solutions Clients - Monde, et les conditions de cette expatriation
sont décrites en Annexe 1 ci-dessous.


Monsieur Gossieaux déclare maîtriser l’anglais et ne pas avoir besoin d'une
traduction française de cette lettre de mission.


Le Contrat de Travail de Monsieur Gossieaux sera suspendu pendant la durée de
cette expatriation et reprendra cours de façon automatique au terme de cette
expatriation, quel qu'en soit le motif.


IT HAS BEEN AGREED AS FOLLOWS :




ARTICLE 1 - Purpose of the expatriation


As of June 1, 2019, Mr. Gossieaux will be performing the role of Global Head of
Sales under an expatriation agreement with FactSet Research Systems Inc.


Mr. Gossieaux’ principal missions as Global Head of Sales and Client Solutions
and the terms and conditions of this expatriation are described in Annex 1
below.


Given his duties and new assignment, Mr. Gossieaux declares he is fluent in
English and does not need a French translation thereof.


Mr. Gossieaux’s Employment Contract will be suspended during this expatriation
and will resume automatically upon termination of this expatriation, for
whatever reason.

2



--------------------------------------------------------------------------------



ARTICLE 2 - Durée de l'expatriation


Monsieur Gossieaux est expatrié aux Etats-Unis et mis à disposition de la
société FactSet Research Systems Inc. pour y exercer les fonctions de Directeur
des Ventes et Solutions Clients - Monde pour une période de vingt-quatre mois à
compter du 1er juin 2019.
                            
Cette période d'expatriation pourra être réduite ou prolongée d'accord parties.
ARTICLE 2 – Duration of the expatriation


Mr. Gossieaux is expatriated to the United States and is available to FactSet
Research Systems Inc. to hold the role of Global Head of Sales and Client
Solutions for a period of twenty-four months as of June 1, 2019.


This period of expatriation may be reduced or increased, subject to the parties’
agreement.


ARTICLE 3 - Lieu de travail


Monsieur Gossieaux exercera le rôle de Directeur des Ventes - Monde à l'adresse
ci-après : 90 Park Avenue, à New York, NY 10016 - Etats-Unis.


Il est expressément convenu que la fonction de Directeur des Ventes et Solutions
Clients - Monde pourra le cas échéant, pendant ou à l'issue de cette période de
deux ans, être relocalisée au sein d'une autre entité du groupe FactSet. Si
cette relocalisation est décidée pendant la période de deux ans de la présente
expatriation, Mr. Gossieaux en sera informé de ce changement avec un préavis de
six (6) mois.
ARTICLE 3 – Place of work


Mr. Gossieaux’s place of work as Global Head of Sales will be located at 90 Park
Avenue, New York, NY 10016 - United States.




It is expressly agreed that this role of Global Head of Sales and Client
Solutions may, during or at the expiry of this two-year period, be relocated to
another entity of the FactSet group. If this change is implemented during the
two-year period of this expatriation, Mr. Gossieaux will be informed of this
change with six (6) months’ notice.
ARTICLE 4 – Congés


Les droits à congés payés de Monsieur Gossieaux, pendant toute la durée de son
expatriation aux Etats-Unis, seront calculés suivant les termes de son Contrat
de travail, savoir 28 jours ouvrés par an, en plus des jours normalement fériés
aux Etats-Unis, et à l'exclusion des jours fériés français.
ARTICLE 4 – Paid vacation


Mr. Gossieaux’s paid vacation entitlements will, during the whole duration of
his expatriation in the United States, be calculated pursuant to his Employment
contract, meaning 28 business days per year, in addition to the normal bank
holidays in the United States excluding any French bank holidays.



3



--------------------------------------------------------------------------------



ARTICLE 5 - Maladie, chômage, retraite et prévoyance


Pendant son expatriation, le Salarié continuera à bénéficier des couvertures de
retraite et chômage. La Société versera pendant l'intégralité de la période
d'expatriation les parts salariales et patronales des cotisations aux régimes de
retraite de base et complémentaires (AGIRC et ARCCO) et de chômage.




Les cotisations à ces régimes d'assurance retraite et chômage seront calculées
sur le salaire habituel de base de Monsieur Gossieaux ainsi que sur tout bonus
reçus durant son expatriation .Aucune cotisation ne sera due sur les
attributions et gains de stock options ou autre rémunération de même nature et
sur les avantages spécifiques à l’ expatriation.


S'agissant de l'assurance maladie et prévoyance, Monsieur Gossieaux bénéficiera,
pendant la durée de son expatriation, de la couverture américaine souscrite par
le groupe FactSet.


La Société prendra également à sa charge le versement des cotisations à la
Caisse des Français à l'Etranger (CFE) pour la retraite de base.


En cas d'accident du travail, Monsieur Gossieaux devra informer la Société au
plus tard dans les vingt-quatre heures par lettre recommandée.




ARTICLE 5 - Sickness, unemployment, retirement and welfare


During the expatriation, the Employee will continue to benefit from retirement
and unemployment coverages. The Company will throughout the expatriation period
pay the contributions (both the employee and the employer parts) to the
retirement of basic pension plan and supplementary (AGIRC et ARCCO) and
unemployment state insurance schemes.


The contributions to the above insurance schemes will be calculated based on Mr.
Gossieaux’s usual base salary plus any bonus received during the expatriation.
No contributions will be due on the grants and the gains of stock options or
other similar nature or on any benefits specific to the expatriation.


Regarding the health and disability insurance, Mr. Gossieaux will benefit, for
the duration of his expatriation, from the US coverage subscribed by the FactSet
group.


The Company will also pay for the contributions to the Caisse des Français à
l'Etranger (CFE) for the basic pension plan.


In case of a work accident, Mr. Gossieaux shall inform the Company at the latest
within twenty-four hours, by registered letter with acknowledgement of receipt
requested.
ARTICLE 6 - Fin de l'expatriation


A l'issue de la période d'expatriation, et sous réserve de la performance de
Monsieur Gossieaux, l'objectif est de le rapatrier en France sur un poste au
moins équivalent au poste qu'il occupait pendant la période d'expatriation.


ARTICLE 6 - End of the expatriation


At the end of the expatriation period, and subject to the performance of Mr.
Gossieaux, the ambition is to repatriate him in France in a position at least
equivalent to his current role during the expatriation period.

4



--------------------------------------------------------------------------------



ARTICLE 7 – Langue


La version définitive du présent avenant qui lie les parties est la version
française, la version anglaise de cet avenant n’étant fournie qu’à titre
d’information. En cas de contradiction entre les versions française et anglaise,
la version française prévaudra, à l'exception des Annexes.
ARTICLE 7 – Language


The definitive version of this amendment that binds the parties is the French
language version, the English version being provided for information purposes
only. In the event of a contradiction between the two versions, the French
version shall prevail, with the exception of the Annexes.


ARTICLE 8 - Loi applicable


Les conditions générales du présent avenant au Contrat de travail de Monsieur
Gossieaux sont régies par la législation française, mais il est bien précisé que
durant la période de mise à disposition, il est soumis à la législation des
Etats-Unis d’Amériques.
ARTICLE 8 - Applicable law


The terms and conditions of this addendum to Mr. Gossieaux’s Employment Contract
shall be governed by French law, however during the period of the expatriation,
Mr. Gossieaux’s employment will be subject to US law.


ARTICLE 9 - Divers


Les autres dispositions du Contrat de Travail demeurent inchangées. Les
stipulations ci-dessus remplacent, à compter de la signature du présent Avenant,
toute stipulation identique ou similaire conclue entre la Société et le Salarié


ARTICLE 9 - Miscellaneous


All other provisions of the Employment Agreement remain unchanged. The above
provisions shall supersede, as from the date of signature of this Amendment, any
and all identical or similar provisions entered into between the Company and the
Employee.


En double exemplaire / In duplicate




/s/ YVES ETIENNE
Yves Etienne
Pour la Société / For the Company,


*(Chaque page doit être paraphée et les signatures ci-dessus doivent être
précédées de la mention manuscrite suivante:
« Lu et approuvé, bon pour accord »)


In/A Paris On/Le 01/06/2019.




/s/ FRANCK GOSSIEAUX
Franck Gossieaux*




*(Each page must be initialized and on the last page the above signatures must
be preceded by the following handwritten words:
“read and approved, good for agreement” in French)





5



--------------------------------------------------------------------------------




-
ANNEXE 1 : RESPONSABILITÉS DU RÔLE DE DIRECTEUR DES VENTES ET SOLUTIONS CLIENTS
- MONDE


-ANNEX 1: RESPONSIBILITIES OF THE ROLE OF GLOBAL HEAD OF SALES AND CLIENT
SOLUTIONS-
Diriger une équipe de Ventes et de Solutions Clients de classe mondiale.
Assurer le succès grâce au leadership stratégique et opérationnel d'une équipe
mondiale.
-Lead a world-class Sales and Client solutions team. Drive success through
strategic and operational leadership for a global team.-Formuler une vision
stratégique claire de la croissance des ventes qui inspire et
engage les équipes de GSCS et donne des résultats.-Articulate a clear strategic
vision for sales growth that inspires and engages the GSCS teams and delivers
results.-En tant que visage de l'organisation commerciale, avoir des
interactions
fréquentes avec les prospects, clients et partenaires clés. Aider à orienter les
négociations avec les principaux clients.-As the face of the sales organization,
have frequent interaction with key prospects, clients and partners. Help drive
key client negotiations.-Travailler en partenariat avec les responsables des
Spécialistes SBU afin
d'optimiser les objectifs de vente et l'allocation des ressources dans tous les
rôles en contact avec les clients.-Partner with SBU Specialist leaders to
optimize sales goals and resource allocation across client facing
roles.-Travaillez en partenariat avec les Finances pour tirer parti des données
et de la
business intelligence, en élaborant des KPIs et des métriques qui sont
exploitables au sein de l'équipe de direction des ventes et du support.-Partner
with Finance to leverage data and business intelligence, building KPIs and
metrics that are actionable for the sales and support leadership team.-Continuer
d'accroître la prise en charge et la responsabilisation grâce à une structure
de leadership régional diffuse qui harmonise davantage le soutien et les ventes
dans les bureaux régionaux.-Continue to build increased ownership and
accountability through a distributed regional leadership structure that further
aligns support and sales in the regional offices.-Consolider davantage GSCS en
tant qu'organisation de destination et continuer
d'accroître les rôles de Ventes.-Further solidify GSCS as a destination
organization and continue to elevate Sales roles.-S'appuyer sur le succès du
modèle Strategic Client en mettant l'accent sur
l'accélération de la croissance de nos clients les plus importants et les plus
stratégiques.-Build on the success of the Strategic Client model with a focus on
accelerating growth at our largest and most strategic accounts.-Voyages
fréquents (jusqu'à 50%) à l'étranger pour développer et entretenir des
relations avec les équipes de vente, les clients et les partenaires
stratégiques.-Frequent (up to 50%) global travel to develop and maintain
relationships with sales teams, clients, and strategic partners.





6

